Case 4:18-cv-00615-ALM Document 583 Filed 02/26/20 Page 1 of 4 PageID #: 28050



                               IN THE U.S. DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

BARBARA MEIER, et al.,                            §
    Plaintiffs,                                   §
                                                  §
v.                                                §           Case No. 4:18-cv-00615-ALM
                                                  §
UHS OF DELAWARE, INC., et al.,                    §
     Defendants.                                  §

     PLAINTIFFS’ NOTICE TO COURT OF RESULTS OF PRETRIAL CONFERENCES
           ON WITNESSES, EXHIBITS, AND DEPOSITION DESIGNATIONS

      1. Witness Objections

         All parties filed their proposed witness lists with the pretrial order. Plaintiffs filed no

objections to the Defendants witness lists. The Chang Defendants and Defendants Buttar, Tom,

and Tao were the only Defendants that objected to Plaintiffs’ Witness List (collectively, “the

witness list objectors”).

         Plaintiffs conferred with the witness list objectors and provided a proposed amended

witness list, which set out which witnesses may be called and will be called and removed several

witnesses to whom the witness list objectors had objected, including witnesses who were

designated by one or more co-defendants. This proposed amended witness list was circulated to

counsel for all parties.

         The UHS Defendants promptly advised the Plaintiffs of their objections to Allen Miller,

Steve Filton, and Mia Meloni who were specifically listed as “may call” witnesses on the

proposed amended witness list.

         Plaintiffs’ counsel again conferred with the witness list objectors over the phone and

received an updated set of objections to witnesses. Plaintiffs received proposed amended




PLAINTIFFS’ NOTICE TO THE COURT OF RESULTS OF PRETRIAL CONFERENCES ON
WITNESSES, EXHIBITS, and DEPOSITION DESIGNATIONS                                              Page 1
Case 4:18-cv-00615-ALM Document 583 Filed 02/26/20 Page 2 of 4 PageID #: 28051



objections to the amended witness list. Plaintiffs’ counsel again conferred with Dana Morgan to

further discuss the objections.

       Plaintiffs modified the proposed witness list, and have attached it as an exhibit to

this filing. Plaintiffs understand that Dana Morgan will be filing objections in the morning.

Apart from a few witnesses who the objectors assert were not timely disclosed, the primary

thrust of the objections is because of an alleged lack of interaction with Bill Crowell, Madison

Hough, or Sandra Stokes by the witness list objectors. Plaintiffs note that counsel for Faheem has

advised Plaintiffs that they intend to object to witnesses on what is essentially the same basis—

Faheem’s lack of interaction with Plaintiffs other than Stokes, Hough, or Meier. No other

defendant has advised of additional objections to witnesses.

   2. Exhibit Objections.

       All parties filed their proposed exhibit lists with the pretrial order. Plaintiffs objected to a

limited number of exhibits, and those have been provided to the Court. One or more Defendants

objected to every exhibit Plaintiffs proposed, despite some of those same exhibits being

contained on the lists of one or more co-defendants. The parties conferenced and agreed to revisit

Plaintiffs’ exhibit list. Plaintiffs provided a proposed amended exhibit list, which cut the

proposed number of trial exhibits from Plaintiffs by approximately 2/3rds (the amended exhibit

list is attached to this filing). Despite this effort, it seems that at least one Defendant maintains

an objection to each of the Plaintiffs exhibits. Plaintiffs understand that Defendants will file an

updated list of objections to the exhibits.

       The individual physicians appear to want nine separate trials. Plaintiffs have been

informed that the Defendants cannot agree to and will object to the introduction of evidence

related to any other Plaintiff-group’s claims as being irrelevant and unduly prejudicial. Plaintiffs



PLAINTIFFS’ NOTICE TO THE COURT OF RESULTS OF PRETRIAL CONFERENCES ON
WITNESSES, EXHIBITS, and DEPOSITION DESIGNATIONS                                                Page 2
Case 4:18-cv-00615-ALM Document 583 Filed 02/26/20 Page 3 of 4 PageID #: 28052



contend that the claims of all Plaintiffs are properly before the court, are related because they

involve the same underlying racketeering activity, and would be otherwise admissible under rule

404. Alternatively, Plaintiffs invited Defendants to propose a limiting instruction, but no

proposed limiting instruction has been provided.

   3. Deposition Designations

       Plaintiffs proposed a process to address the very large number of objections to deposition

designations. Specifically, the parties will identify, 48 hours prior to calling the witness by

deposition, the portions of the deposition that they wish to play and within 24 hours the parties

must meet and confer on objections and submit them to the Court for ruling. No Defendant has

advised that they are opposed to this process, and every Defense counsel to whom Plaintiffs have

spoken to about the proposal has not indicated any opposition and has voiced agreement.




PLAINTIFFS’ NOTICE TO THE COURT OF RESULTS OF PRETRIAL CONFERENCES ON
WITNESSES, EXHIBITS, and DEPOSITION DESIGNATIONS                                           Page 3
Case 4:18-cv-00615-ALM Document 583 Filed 02/26/20 Page 4 of 4 PageID #: 28053



                                            Respectfully submitted,

                                            /s/ John Tindall Burkhead
                                            John Tindall Burkhead
                                            State Bar No. 24072010
                                            jburkhead@flbranson.com
                                            THE LAW OFFICES OF FRANK L. BRANSON, P.C.
                                            Highland Park Place
                                            4514 Cole Avenue, 18th Floor
                                            Dallas, Texas 75205
                                            Tel: (214) 522-0200
                                            Fax: (214) 521-5485

                                            /s/ Martin J. Cirkiel
                                            Martin J. Cirkiel
                                            State Bar No. 00783829
                                            marty@cirkielaw.com
                                            CIRKIEL & ASSOCIATES, P.C.
                                            1901 E. Palm Valley Boulevard
                                            Round Rock, Texas 78664
                                            Tel: (512) 244-6658
                                            Fax: (512) 244-6014

                                            ATTORNEYS FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record via the CM/ECF System on this 26th day of February, 2020.


                                                   /s/ John Tindall Burkhead
                                                   John Tindall Burkhead




PLAINTIFFS’ NOTICE TO THE COURT OF RESULTS OF PRETRIAL CONFERENCES ON
WITNESSES, EXHIBITS, and DEPOSITION DESIGNATIONS                                          Page 4
